EXHIBIT 10.1

 

CONVERSION AGREEMENT

 

This CONVERSION AGREEMENT (this “Agreement”) is made as of the 1st day of July,
2019 between Body and Mind, Inc., a Nevada corporation (the “Company”) and
Australis Capital Inc., as the debenture holder (the “Debentureholder”).

 

RECITALS

 

A. The Debentureholder is the holder of an unsecured convertible debenture
represented by certificate number 2018-D01 in the principle amount of $1,600,000
(the “Convertible Debenture”).

 

B. The Company proposes to pay the amount of $148,339.72 as an advanced payment
of the interest payable under the Convertible Debenture for the period from
November 2, 2018 to July 1, 2020 (the “Advance”).

 

D. The Debentureholder has agreed to convert the Convertible Debenture on July
1, 2020 in exchange for the Advance in accordance with the terms and conditions
of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Debentureholder agree as
follows:

 

1. The Company agrees to pay the Advance to the Debentureholder upon execution
of this Agreement.

 

2. The Debentureholder agrees to convert the Convertible Debenture on July 1,
2020 in accordance with the provisions of the Convertible Debenture.

 

3. The Company and Debentureholder agree that no additional interest payments
shall be made by the Company to the Debentureholder under the Convertible
Debenture and that the Advance is being paid to the Debentureholder in full
satisfaction of section 3.7 of the Convertible Debenture.

 

4. This Agreement will be governed by the laws of the Province of British
Columbia.

 

[Signature Page Follows]

 

  

  



 

IN WITNESS WHEREOF, the Parties have executed this Conversion Agreement as of
the date first above written.

 



BODY AND MIND, INC.

   By:/s/ Darren Tindale

Name:

Darren Tindale Title:Chief Financial Officer    

AUSTRALIS CAPITAL INC.

 

 

 

 

By:

/s/ Michael Carlotti

 

Name:

Michael Carlotti

 

Title:

EVP & CFO

 



 



  



 